Citation Nr: 1823258	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in November 2011.  In March 2014 and May 2017, the issue was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was discussed in the Board's prior remands, the Veteran claims that in April 1975, as a member of the Air Force's 3rd Security Police Squadron, he participated in security guard duties in the Republic of Vietnam during Operation Babylift.  Operation Babylift was the name given to the mass evacuation of children from the Republic of Vietnam to the United States and other countries via Clark Air Base in the Philippines at the end of the Vietnam War.  

The Veteran's service personnel records confirm his service with the 3rd Security Police Squadron at Clark Air Base, and there is historical evidence that the 13th Air Force used security police as guards on all evacuation flights following the April 4, 1975 loss of a C-5 aircraft and 138 lives.  www.globalsecurity.org/military/ops/new_life.htm   Further, there is evidence that security personnel from the "Third Security Police Group" participated in Operation Babylift.  See https://media.defense.gov/2012/Aug/31/2001330018/-1/-1/0/MAC%20AND%20OPERATION%20BABYLIFT.pdf

In May 2017, the Board requested that the Veteran's payroll records be obtained from the Defense Finance and Accounting Service to determine whether he was awarded hostile fire pay for service in April 1975.  The Veteran in turn reported in January 2018 that hostile fire pay was not available for volunteers on Operation Babylift, due to the covert action of lifting refugees out of the country after hostilities had formally ended.  

Operation Babylift was a widely known humanitarian act by the United States.  Indeed, President Gerald Ford formally announced the mission in a press release issued on April 3, 1975.  It was not a covert action.  https://www.fordlibrarymuseum.gov/museum/exhibits/BabyLift/documents/   Further, the Operation did not occur after hostilities ended.  Rather it was executed before the United States formally ended its presence in the Republic of Vietnam on April 29, 1975.  Thus, even if the appellant volunteered it is still possible that the Veteran's pay records reflect an increase in pay for participation in this action due to the locus of the Operation.  

In an attempt to verify the appellant's claim that he served in the Republic of Vietnam in October 2017 pay records were received from the Defense Finance and Accounting Service in Indianapolis, Indiana for the entire period from June 1974 to June 1975.  The Board is appreciative that these records were obtained, but as was argued by the representative in a February 2018 Appellant's Brief, they are heavily coded and difficult to decipher by lay persons.  

The Board therefore requests that the Indianapolis Defense Finance and Accounting Service be requested to interpret all pay records pertaining to the appellant for the month of April 1975 and identify and discuss any indication that the pay received by the Veteran suggests that he served in the Republic of Vietnam during that month.  If no such payment indication is found, the Defense Finance and Accounting Service is requested to so state.

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Finance and Accounting Service in Indianapolis, Indiana and request that they review the appellant's payroll record for the month of April 1975, and provide an interpretation of the record which addresses whether the there is any indication that suggests that the Veteran had service in the Republic of Vietnam or was otherwise awarded hostile fire pay, or any other special pay during that month.  If the pay records indicate that the appellant was not awarded hostile fire pay for service in April 1975 that finding should be reported in writing.  

If the Defense Finance and Accounting Service is not able to provide the information requested, it must provide a reason why it is unable to do so.  Then, the claimant must be notified of the information that VA was unable to obtain, including an explanation of the efforts VA made to obtain that evidence and of any further action VA will take with respect to the claim.

2. After completing any additionally indicated development, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes his submission of any other evidence which would independently corroborate his claim that he served in the Republic of Vietnam in April 1975. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




